Citation Nr: 0723345	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1976 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

It is uncertain as to whether the veteran is claming service 
connection for post-traumatic stress disorder (PTSD) in 
addition to an anxiety disorder.  This matter is referred to 
the RO for additional development, if needed.


FINDING OF FACT

The veteran's anxiety disorder causes occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for an 
anxiety disorder are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for an anxiety disorder.  The Board 
notes that the veteran's informal claim was received in 
December 2002.  In September 2003, prior to its adjudication 
of this claim, the RO provided notice to the claimant 
regarding the VA's duty to notify and to assist.  
Specifically, the RO notified the claimant of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  The 
veteran was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the September 2003 
notice comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that, in the case of Fenderson v. West, 12 
Vet. App 119 (1999), the Court emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, such as this one, in which 
the veteran expresses dissatisfaction with the assignment of 
an initial disability evaluation where the disability in 
question is service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

To that end, the VCAA letter in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In a December 2003 rating 
decision, the RO granted service connection for an anxiety 
disorder, and the issue on appeal concerns the claim of 
entitlement to a higher evaluation for this now service-
connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for an anxiety 
disorder in a December 2003 rating decision and later 
assigned an initial 30 percent disability rating effective 
December 13, 2002 (date of claim).  Therefore, the VCAA 
letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's June 2004 notice of disagreement (NOD), the 
claimant took issue with the initial 30 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Dingess/Hartman v. Nicholson; see 
also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a June 2004 statement of the case (SOC) which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that it would not be 
prejudicial to the veteran to render a decision at this time.  

Evidence and Background

The veteran filed his original claim for service connection 
for an anxiety disorder in June 1984.  His claim was denied 
in a January 1985 rating decision because his personality 
disorder was ruled a constitutional or developmental 
abnormality.  The veteran filed a claim to reopen his case in 
December 2002.  In support of his claim, he submitted a 
statement in which he asserted that his destroyer collided 
with an oil tanker during refueling.  According to the 
veteran, he was below deck at the time, and the force of the 
breaching water pinned him to the bulkhead.  When he tried to 
escape, the overhead hatch was closed.  Eventually, the ship 
righted itself, but the veteran stated, "This incident has 
caused me great stress and anxiety where I can not function 
or maintain [a] stable lifestyle."

The veteran was afforded a VA examination in December 2003.  
The examiner noted that the veteran's claims file was 
reviewed.  The veteran had a cocaine and heroin addiction, 
and had been admitted for rehabilitative treatment multiple 
times.  He spent 18 months in prison for felony possession.  
At the time of the interview, the veteran was "neatly 
dressed" and "cooperative with the assessment process."  
The examiner noted that the veteran was "anxious and highly 
agitated."  The rate of flow of the veteran's speech was 
"increased."  Based on the veteran's verbalization, the 
examiner noted he was "cognitively intact," as his 
responses were "logical and goal-directed."  

Visual hallucinations were denied, but the veteran reported 
"hearing things" in the six months prior to the interview.  
The veteran described the sound as "voices," though he 
could not hear what the voices were saying.  Suicidal and 
homicidal ideations were denied, but the veteran asserted 
that he felt depressed and, at times, hopeless.  However, the 
veteran was confident that he could "live a drug-free, 
productive life."

Sleep disturbance was reported, as he was "unable to 
maintain a prolonged state of restful sleep."  He stated 
that, when asleep, he dreamed at times of being stuck in a 
closed space that was filling with water.  "The veteran does 
not report regular occurrence of intrusive memories."  
According to the veteran, he had lost 15-20 pounds in the 3 
months prior to the interview.    

Described as a "social isolate," the veteran detailed his 
fear of crowds and interpersonal contact.  "He is not 
currently dating and has no identified social support 
system."  He had never been married.  He had an 18-year-old 
son "with whom he has no relationship."  

The veteran reported "significant on-the-job training in 
many different occupations" and an extensive job history.  
He reported having "upwards of 25 different jobs" since his 
discharge from service.  His longest period of unemployment 
did not exceed one year.  He claimed that it had been three 
years since his last full-time job.

The examiner found that the veteran experienced imminent 
death in the service, that: 

resulted in a global response of fear and horror 
(Criterion A of PTSD), that he re-experiences them 
in dreams (Criterion B), and that he exhibits 
persistent symptoms of increased arousal (sleep 
disturbance and irritability (Criterion D).  In 
that he fails to clearly demonstrate three symptoms 
of persistent avoidance (Criterion C), a PTSD 
diagnosis is not warranted. Rather an anxiety 
disorder, NOS is indicated, in addition to the 
substance abuse diagnosis.

Ultimately, the examiner stated, "the anxiety disorder is, 
in my belief, related to experiences on the USS Rich," and 
he assigned a global assessment of functioning (GAF) of 48.

Following this opinion, a December 2003 rating decision 
granted the veteran's claim for service connection at 30 
percent disabling.  In his June 2004 NOD, the veteran 
disagreed with the evaluation and requested an SOC.  The June 
2004 SOC upheld the rating decision because the criteria for 
a rating of 50 percent were not met.  The veteran filed a 
formal appeal in July 2004.  He submitted a September 2006 VA 
psychiatric evaluation and waived local jurisdiction via Form 
WF-2 in October 2006.  

The examiner noted that the veteran "has been treated off 
and on at our facility since Sept. 97."  It was also noted 
that the veteran had been treated for PTSD/panic attacks with 
agoraphobia."  The physician reported complains of "bouts 
of sweating and shortness of breath" during the interview.  
He described the veteran as "frustrated and angry."  

At the time, the veteran was "appropriately dressed," made 
"good eye contact," and was cooperative.  "No abnormal or 
involuntary movements" were reported, and his speech was 
"normal in rate/form."  The veteran described his mood as 
"angry," and the physician noted that his affect was 
"angry" as well.  His "thought process was coherent," with 
"no formal thought disorder."  The veteran did not report 
suicidal ideation or hallucinations."  He was "alert and 
oriented" with "no cognitive defects."  It was noted that 
the veteran "has insight into his mental illness, substance 
dependence," and "is capable of reality-based decision 
making."

It was also reported that the veteran had 30 jobs over the 
prior 10 years, and that he was not working at the time of 
the interview.  He lived independently and had "no close 
friends."

Ultimately, the veteran was diagnosed with PTSD, panic 
attacks, and polysubstance dependence.  His intellectual and 
academic functioning was in the "low average" range with a 
"mild[ly] impaired memory."  A GAF of 50 was assigned.

Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The veteran's anxiety disorder is currently rated as 30 
percent disabling under Diagnostic Code 9411 which in turn 
refers to the general schedule for psychiatric disability.  
Under this schedule, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

In this case, the veteran's GAF scores of 48 and 50 are 
indicative of serious psychological symptoms warranting an 
initial rating of 50 percent disabling.  The veteran's affect 
in the September 2006 examination was "angry," and his rate 
of speech was "increased" during the December 2003 
interview.  The veteran was diagnosed with panic attacks 
during his most recent examination, though the examiner did 
not note their frequency.  Although the veteran's cognitive 
processes were satisfactory during both examinations, he did 
report auditory hallucinations during the December 2003 
examination.  

The veteran's record is characteristic of occupational and 
social impairment with reduced reliability and productivity.  
The September 2006 examiner stated that the veteran was not 
working at the time of the interview.  Further, the veteran's 
job history over the past 10 years is erratic, at best, and 
indicative of significant impairment.  During the veteran's 
December 2003 examination, it had been 3 years since his last 
period of full-time employment.  However, neither examiner 
specifically attributed the veteran's now service-connected 
anxiety disorder to his lack of stable employment.  

As for the veteran's social history, he has never been 
married, was not dating at the time of the December 2003 
examination, and was labeled a "social isolate."  He had a 
fear of crowds.  He reported no contact with his 18-year-old 
son.  When asked about his social status in September 2006, 
the veteran informed the examiner that he lived independently 
and had no friends.

Because the record does not provide evidence that the 
veteran's lack of employment is a direct result of his 
anxiety disorder, and because the veteran does not meet 
several criteria indicative of a 70 percent rating (suicidal 
ideation, obsessional rituals, near-continuous panic, 
impaired impulse control, etc.), an increase to 50 percent, 
but no more, is warranted at this time. 


ORDER

Entitlement to an initial disability rating of 50 percent for 
an anxiety disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


